DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unwinder in claims 29, 33 and 35, which is a generic term in the art for unwinding a spool of material which does not require a particular structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-25, 27-30 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 20180170026) in view of Groitzch (US 20040219854).
As to claims 1 and 11, Schneider discloses a method for manufacturing a composite fabric, the method comprising of:  providing spools of elastic strand; unwinding the first elastic strands from the spools; spacing neighboring first elastic strands at a first distance through a guide; stretching the elastic strands in a machine direction; combining the first elastic strands with a first substrate and second substrate to form an elastomeric laminate (Fig. 5 and 6).  Schneider fails to specifically teach or disclose that the laminate may be rewound/accumulated.  It is the position of the Examiner that accumulating a laminate web is a known successful and conventional method of storing and/or transporting a web of material for further processing at a later desired time.  Groitzch discloses a method for manufacturing a composite fabric and discloses that it is known and conventional in the art to collect an elastic laminate in an accumulated roll form (¶ 106-121; 139; Fig. 4).  It would have been obvious to modify the method of Schneider with the teaching of Groitzch because such a modification would have been within his technical grasp.  
  As to claim 2, the method of claim 1 is taught as seen above.  Groitzch discloses that it is known and conventional in the art to reduce the tension in the elastic laminate web so as to form gathers in the elastomeric laminate (¶ 129, 131; Fig. 1 and 2).
As to claims 3 and 4, the method of claim 2 is taught a seen above.  Schneider discloses that the elastomeric laminate may be stretched and converted into the elastic belt of an absorbent article (Fig. 1A, 1B and 2).
As to claim 5, the method of claim 1 is taught as seen above.  It is the position of the Examiner that it is inherent that the laminate in accumulated in roll form in the method of claim 1 would be unwound so that it could be further processed into a desired article.  
As to claim 7, the method of claim 1 is taught as seen above.  The method of the above references as combined discloses that spools of elastics are rotated so as to unwind elastic strings for the process.  
As to claim 8, the method of claim 1 is taught as seen above.  It is the position of the Examiner that folding a web to create first and second substrates for elastic threads to be placed between is a well known and conventional method in the art for forming cuffs in absorbent articles and would have been obvious to incorporate into the method of the above references as combined.
As to claim 9, the method of claim 1 is taught as seen above.  It is the position of the Examiner that slitting an elastic laminate into a plurality of lanes is a known and conventional method of dividing a larger laminate into strips of a desired size for further processing and would have been obvious to incorporate into the method of the above references as combined.  
As to claim 10 the method of claim 1 is taught as seen above.  Schneider discloses that the spin finish may be removed from the elastic strands if desired (¶ 108).
As to claim 12, the method of claim 1 is taught as seen above.  It is the position of the Examiner that accumulating a web of material into a container is known and conventional in the art of web storage and/or transport and would have been obvious to incorporate into the method of the above references as combined.  
As to claim 13 the method of claim 1 is taught as seen above.  As to the recitation that 100 to 3000 first spools are provided for the process, this amounts to a mere scaling up of a prior art process capable of being scaled up and would have been obvious to one of ordinary skill in the art at the time of the invention.  Such a scaling up is insufficient to establish patentability.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
As to claim 14, the method of claim 1 is taught as seen above.  Schneider discloses that the spacing between strands can range from 0.5 mm to 4.0 mm (paragraph 87).
As to claim 15, the method of claim 1 is taught as seen above.  Schneider discloses that second spools are provided from which elastics are spaced and drawn from rotating said second spools; said elastics are stretched and combined with first and second substrates (Fig. 13).
As to claim 16, the method of claim 15 is taught as seen above.  Schneider discloses that the spacing between the second elastic threads is different than the spacing between the first elastic threads (Claim 13).
As to claim 17, the method of claim 15 is taught as seen above.  Schneider discloses that the first elastic strands comprise a first decitex, the second elastic strands comprise a second decitex and that the first and second decitex is not equal to one another (Claim 14).
As to claims 18 and 19, the method of claim 15 is taught as seen above.   Schneider discloses that the first and second elastics may have stretch characteristics that are different from one another and may be stretched to different degrees for lamination (paragraph 107).
As to claim 20, the method of claim 1 is taught as seen above.  Schneider discloses that adhesive can be applied to either the first or second substrate (paragraph 90).
As to claim 21, the method of claim 1 is taught as seen above.  It is the position of the Examiner that mechanical bonding is a known functional equivalent to adhesively bonding an elastic laminate together and would have been obvious to use in the method of the above references as combined.
As to claim 22, the method of claim 1 is taught as seen above.  Schneider discloses a step of detecting broken elastics and discontinuing the step of combining unbroken elastic threads upon reaching a predetermined limit of broken threads (paragraph 105).
As to claim 23, the method of claim 1 is taught as seen above.  It is the position of the Examiner that printing a desired pattern on a substrate to be used in the making of an elastic laminate is known and conventional in the art and would have been obvious to use in the method of the above references as combined.  
Claims 24 and 27 are rejected for the same reasons as claims 15-19 above.  
As to claim 25, the method of claim 24 is taught as seen above.  Claim 25 is rejected for the same reasons as claim 2 above.  
Claim 28 is rejected for the same reasons as claim 24, 25 and 27 above.  
Claim 29 is rejected for substantially the same reasons as claim 1 above.  Schneider discloses that the spools are placed on an unwinder for rotation (Fig. 5 and 6).
As to claim 30, the method of claim 29 is taught as seen above.  Placing 100 spools upon an unwinder amounts to a mere duplication of parts which would have been obvious to one of ordinary skill at the time of the invention.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
As to claim 32, the method of claim 29 is taught as seen above.  It is the position of the Examiner that converting an elastic laminate under tension into an absorbent article component is known and conventional in the art and would have been obvious to one of ordinary skill in the art at the time of the invention.
As to claim 33, the method of claim 29 is taught as seen above.  Schneider discloses that a second unwinder is provided for unwinding the second elastics to be laminated between the first and second substrates (Id.).
	As to claim 34, the method of claim 33 is taught as seen above.  Claim 34 is rejected for the same reasons as claim 30 above.  
	As to claim 35, the method of claim 29 is taught as seen above.  It is the position of the Examiner that unwinders with a vertical axis of rotation is known and conventional in the art and would have been obvious to use in the method of the above references as combined.  






Allowable Subject Matter
Claims 6, 26 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Schneider et al. (US 20180170026) in view of Groitzch (US 20040219854) disclose accumulating an untensioned elastic laminate into a roll, but fail to teach or disclose accumulating the elastic laminate in a stretched state as currently recited in claims 6, 26 and 31.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745